Citation Nr: 0418243	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 2002, January 2003 and again in February 2003 
and April 2003, the Board initiated development with respect 
to the veteran's claims for service connection for a cervical 
spine disability and for fibromyalgia.  In October 2003, the 
Board remanded the veteran's case for the RO to conduct 
initial review of the additional evidence generated by the 
Board's development.  Over the intervening period, service 
connection was established for fibromyalgia in a March 2004 
rating decision.  

The Board observes in addition, that the veteran was afforded 
the opportunity to provide testimony at a Travel Board 
hearing by a Veterans Law Judge that is no longer employed at 
the Board.  A Report of Contact, dated in October 2003 shows 
that the veteran was notified that she had the option to 
attend a second Travel Board hearing before a current member 
of the Board; she declined.  


REMAND

The Board is of the opinion that additional evidence is 
necessary prior to completion of appellate review.  In 
particular, the Board notes that the veteran had disc 
protrusion noted on magnetic resonance imaging (MRI), 
conducted privately in May 1999.  The Board requested a nexus 
opinion in February 2003 and an additional examination was 
accomplished in March 2003, at which time, the VA examiner 
made reference to the May 1999 MRI findings but stated that 
although central disc protrusion had been observed, the 
veteran had no cord edema, no displacement and no 
compression.  X-ray examinations conducted during the March 
2003 examination did not show evidence of disc protrusion and 
the examination was considered to be normal.  However, no MRI 
was conducted at that time to refute previous findings.  
Additional examination is necessary to resolve the 
conflicting clinical findings and to provide a nexus opinion 
if the presence of cervical spine disability is not ruled 
out.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied.  
This includes notifying the veteran (1) of 
the information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of 
the information and evidence that the 
veteran is expected to provide.  The 
veteran should also be asked to provide any 
evidence in her possession that pertains to 
the claim.  See also M21-1MR, Part I; and 
Fast Letter 04-04.  In particular, the RO 
should ask the veteran to submit any 
evidence in her possession that may 
corroborate her statement that her problems 
began during basic training and are related 
to service.  

2.  The RO should afford the veteran a VA 
spine examination in order to determine 
the current nature and etiology of any 
existing cervical spine disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available for use 
in studying the case.  The examiner must 
provide a complete diagnosis of the 
cervical spine.  The examiner's attention 
is directed to (but not limited to) the 
May 1999 MRI report.  

Based on a review of the clinical record, 
the examiner is to provide an opinion as 
to whether the veteran currently has any 
cervical spine disability associated with 
injury, disease or event noted in her 
military service.  In particular, the 
examiner must answer the following 
question:  

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current cervical spine 
disability is causally related to the 
veteran's military service?  

The clinical basis for the opinion should 
be set forth in detail.   

3. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  38 C.F.R. § 3.655 (2003).

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





